Exhibit 99.1 – Audited Consolidated Financial Statements Independent Auditor’s Report To the Members of Digital Instructor LLC: We have audited the accompanying consolidated balance sheets of Digital Instructor LLC and subsidiaries (the Company), as of December31, 2007 and 2006 and the related consolidated statements of operations and changes in members’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor have we been engaged to perform, an audit of the Company’s internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Digital Instructor LLC, as of December 31, 2007 and 2006, and the results of their operations and changes in members’ equity and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Burr Pilger & Mayer, LLP. San Francisco, California July 29, 1 DIGITAL INSTRUCTOR LLC CONSOLIDATED BALANCE SHEETS December 31, 2007 and 2006 ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 76,611 $ 67,071 Accounts receivable 42,950 33,674 Credit card holdbacks 432,120 23,485 Member note receivable 30,977 - Prepaid licenses-current 36,360 8,860 Inventory 61,491 25,465 Total current assets 680,509 158,555 Property and equipment, net 49,260 28,601 Prepaid licenses-long term 34,594 29,842 Other assets 2,536 2,536 Total assets $ 766,899 $ 219,534 LIABILITIES AND MEMBERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 302,789 $ 123,130 Accrued liabilities 164,099 76,460 Member note payable - 24,000 Total current liabilities 466,888 223,590 Commitments and contingencies. Members' equity (deficit) 300,011 (4,056 ) Total liabilities and members’ equity (deficit) $ 766,899 $ 219,534 2 DIGITAL INSTRUCTOR LLC CONSOLIDATED STATEMENTS OF OPERATIONS AND CHANGES IN MEMBERS' EQUITY (DEFICIT) for the years ended December 31, 2007 and 2006 2007 2006 Net revenues $ 4,786,810 $ 363,571 Cost of revenues 355,952 30,854 Gross profit 4,430,858 332,717 Operating expenses: Advertising 2,278,488 344,427 Bank and credit card fees 575,240 27,135 Salaries and benefits 545,361 97,911 Professional fees 255,155 34,396 Office expense 100,982 15,528 Website programming and design 93,707 55,490 Rent 53,855 21,501 Travel and entertainment 40,841 2,270 Repairs and maintenance 23,683 60 License fees 22,749 5,597 Miscellaneous 17,375 2,598 Depreciation 16,394 4,880 Total operating expenses 4,023,830 611,793 Income (loss) from operations 407,028 (279,076 ) Interest income, net 349 - Net income (loss) 407,377 (279,076 ) Members' equity (deficit), beginning of year (4,056 ) - Contributions - 275,020 Distributions 103,310 - Members' equity (deficit), end of year $ 300,011 $ (4,056 ) 3 DIGITAL INSTRUCTOR LLC CONSOLIDATED STATEMENTS OF CASH FLOWS for the years ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities: Net income (loss) $ 407,377 $ (279,076 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 16,394 4,880 Changes in current assets and liabilities: Accounts receivable (9,276 ) (19,024 ) Credit card holdbacks (408,635 ) 29,261 Prepaid licenses (32,252 ) (38,702 ) Inventories (36,026 ) (25,465 ) Other assets - (2,536 ) Accounts payable 179,659 123,130 Accrued liabilities 87,639 9,064 Net cash provided by (used in) operating activities 204,880 (174,468 ) Cash flows from investing activities: Note receivable made to member (30,977 ) - Cash purchases forproperty and equipment (37,053 ) (33,481 ) Net cash flows used in investing activities (68,030 ) (33,481 ) Cash flows from financing activities: Payment of member note payable (24,000 ) - Proceeds from equity member contributions - 275,020 Distributions to equity members (103,310 ) - Net cash flows (used in) provided by financing activities (127,310 ) 275,020 Net increase in cash and cash equivalents 9,540 67,071 Cash and cash equivalents, beginning of period 67,071 - Cash and cash equivalents, end of period $ 76,611 $ 67,071 $ - $ - 4 Digital Instructor LLC Notes to Consolidated Financial Statements Organization and Summary of Significant Accounting Policies Business Digital Instructor LLC and subsidiaries (the Company) was formed as a limited liability company in Colorado in 2006 as an e-commerce marketing company offering educational and instructional content direct to consumers.Located in Boulder, Colorado, the Company offers high quality, digital content in the areas of computer software education, early learning for children, debt settlement and relationship/marriage counseling.The Company’s mission is to offer products that allow consumers to improve their lives in business and in everyday life. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries, Digital Instructor EU Ltd. and Overnight Genius Ltd.Intercompany transactions and balances are eliminated in consolidation. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities, and reported amounts of revenues and expenses during the reporting period.Such estimates include a reserve for returns and credit card chargebacks and accrued liabilities.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all cash balances and highly liquid investments purchased with an original maturity of three months or less. Concentration of Credit Risk Financial instruments, which potentially subject the Company to concentrations of credit risk, are cash equivalents and accounts receivable. The Company maintains cash and cash equivalents with one financial institution.During the period ended December 31, 2006, the Company had deposits in excess of the Federal Deposit Insurance Corporation (FDIC) limit at one U.S. based financial institution.At December 31, 2007 and 2006, the uninsured bank balances totaled $0 and $52,120, respectively.With respects to accounts receivable, the Company limits its credit risk by utilizing an internet authentication service. Inventories Inventories consist of purchased finished goods and are valued at the lower of cost (first-in, first-out) or market.Provisions, when required, are made to reduce excess and obsolete inventories to their estimated net realizable values.There were no provisions for excess and obsolete inventories at December 31, 2007 and 2006. 5 1. Organization and Summary of Significant Accounting Policies, continued Property and Equipment Property and equipment are stated at cost.The Company depreciates property and equipment using the straight-line method over the estimated useful lives of the assets, estimated at five to seven years.Salvage values of these assets are not considered material.Repairs and maintenance costs that do not increase useful lives and/or enhance the value of the assets are charged to operations as incurred. Revenue Recognition The Company's revenues consist of sales of educational and instructional computer software. The Company recognizes revenue once collectability is established, delivery of services has occurred, all performance obligations have been satisfied, and no refund obligations exist. Advertising Costs The Company expenses advertising costs as incurred.Advertising expenses were $2,278,488 and $344,427 in 2007 and 2006, respectively. Shipping and Handling Costs The Company’s shipping and handling costs are included in cost of sales for all periods presented. Income Taxes The Company is an LLC and therefore all profits are allocated directly to the owners of the LLC and there are no income taxes attributable to the LLC. 2. Accounts Receivable Accounts receivable consists of amounts due the Company from the credit card processors as a result of the normal lag time between the transaction settlement and payment.As of December 31, 2007 and 2006 the balance of accounts receivable was $42,950 and $33,674, respectively 3. Credit Card Holdbacks Credit card holdbacks are reserves maintained by the credit card processors for any potential chargebacks.As of December 31, 2007 and 2006 the balance of credit card holdbacks was $432,120 and $23,485, respectively.The Company maintains a separate accrual for returns and chargebacks as a component of accrued liabilities.The balance of this accrual at December 31, 2007 and 2006 was $60,327 and $67,396, respectively. 6 4. Prepaid Licenses Prepaid licenses consist of payments made for licenses on the software the Company sells and range in term from three to five years.The balance of prepaid licenses as of December 31, 2007 and 2006 was $70,954 and $38,702, respectively. 5. Property and Equipment, Net Property and equipment, net comprised the following at December 31: 2007 2006 Computers and equipment $ 44,885 $ 23,380 Furniture and fixtures 25,649 10,101 Less accumulated depreciation (21,274 ) (4,880 ) $ 49,260 $ 28,601 Depreciation expense for the years ended 2007 and 2006 was $16,394 and $4,880, respectively. 6. Accrued Liabilities Accrued liabilities were comprised of the following at December 31: 2007 2006 Reserve for returns and chargebacks $ 60,327 $ 67,396 Accrued marketing expense 65,280 - Accrued payroll 38,492 9,064 $ 164,099 $ 76,460 7. Members’ equity The Members of the Company are divided into two classes.Class A Members are comprised of the founders of the company.The equity balance held by Class A Members was $18,140 and $(2,941) as of December 31, 2007 and 2006, respectively.Class B Members are comprised of all other members not included in Class A.The equity balance held by Class B Members was $281,871 and $(1,115) as of December 31, 2007 and 2006, respectively.In general, profits and losses are allocated to the members of the Company in proportion to their respective membership units. 7 8. Lease Commitments The Company leases its office facilities under two noncancelable operating lease agreements that expire June30, 2012. The minimum future lease payments under the operating lease are as follows: Year Ending December 31: 2008 $ 75,539 2009 78,214 2010 80,967 2011 83,838 2012 42,603 $ 361,161 Lease expense charged to operations for the years ended December 31, 2007 and 2006 was $53,855 and $21,501, respectively. 9. Related Party Transactions In May 2006, the Company entered into a short-term non-interest bearing note payable with its managing member for $24,000. This note was paid in full during July The Company entered into a note receivable with the managing member of the Company in July 2007.The note bears interest at 4.86% per annum and will be paid in full during the year ended December 31, 2008.The balance as of December 31, 2007 consisted of $30,463 of principle and $514 of interest.The balance as of December 31, 2006 was $0. 8
